DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on July 02, 2020.

Claim 14 was cancelled. Claims 1-13 and 15-18 are pending for examination.

  Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

  Drawings

Acknowledgment is made of drawings filed on 7/2/20.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/15/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.

Claims 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to  storage media that include various forms of storage but do not explicitly exclude transitory subject matter. It is recommended that these claims be amended such that they fall under a statutory category of invention by adding “non-transitory” into claims.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       
In claim 1 (line 5), claim 7 (lines 4,8), claim 13 (line 5), it is ambiguous for reciting the term of "and/or". Is it intended to be "and" or "or"?
Claims 2-6, 15-16, claims 8-12, 17-18 are also rejected for being dependent on their independent claims 1 and 7, respectively.
 
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-6, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in International Pub. No. EP 2,896,262 B1, hereinafter referred to as Wang, in view of Ohtani in US Publication No. 2006/0057968 A1, hereinafter referred to as Ohtani.

Regarding claim 1, Wang discloses a signaling transmission method ( method of indicating individual times at which each STA is allowed to begin transmitting UL data during a UL phase, para.43) comprising:
if an advanced setting for transmitting Real Time Application (RTA) packets is supported, configuring an indication signaling (enabling more efficient small packets, or small frames, e.g., VoIP which is RTA, transmission by assigning transmission opportunities {TXOPs}, para.56, lines 1-3, para.50, 58), wherein the indication signaling is used to instruct a Wireless Local Area Network (WLAN) station to transmit a packet based on packet duration and/or transmission opportunity duration  (wherein in a frame indicating individual times at which each WLAN STA is allowed to begin transmitting UL data during a UL phase, [para.34, lines 1-3, para.43] based on information such as time required for transmission of at least one packet, a size (in bytes) of each of packets [para.59], e.g., packet duration, and estimated time or TXOP needed to transmit each packet or total time or TXOP needed to transmit UL/ DL [para.59]); and
transmitting the indication signaling (transmitting frame including schedule indicating individual times at which each STA is allowed to begin transmitting UL data during a UL phase, para.43).
Wang does not specify transmitting a packet based on limitations of packet duration and transmission opportunity duration; which is well known in the art and commonly applied in communications field for data signaling transmission/ reception, as suggested in Ohtani’s disclosure as below.
Ohtani, from the same field of endeavor, teaches transmitting a packet based on the limitation of packet duration (granting transmission right based on maximum tolerable transmission time of each MSDU is 50 TU, with 1 TU=1024 us, [para.46] wherein MSDU can be real time stream data [para.4]) and transmission opportunity duration (granting transmission right to each transmission station in packet containing information concerning a time limit within which transmission right is granted, e.g., TXOP LIMIT, para.22). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to transmit the indication signaling for RTA packets transmission based on packet duration and TXOP duration limitations; thus achieving enhanced RTA packets transmissions while shortening latency.
 

Regarding claim 2, Wang in veiw of Ohtani disclose wherein transmitting the indication signaling comprises: 
transmitting the indication signaling via a beacon frame (transmitting in beacons indications for UL transmissions intervals, see para.52, lines 8-11 in Wang).


Regarding claim 3, Wang in veiw of Ohtani disclose wherein transmitting the indication signaling comprises:
transmitting the indication signaling via a broadcast packet (broadcasting indications, see para.43 in Wang).


Regarding claim 4, Wang in veiw of Ohtani disclose wherein transmitting the indication signaling comprises:
transmitting the indication signaling via a unicast packet in a handshake interaction process (transmitting DL data to each STAT in separate DL periods between AP and STAT1, STAT2, STAT3, see para.143, lines 10-13 in Wang).


Regarding claim 5, Wang in veiw of Ohtani disclose wherein when the indication signaling comprises the packet duration limitation (packet contains information TXOP limit [see para.22, lines 6-10 in Ohtani]. Also, Ohtani mentions maximum tolerable transmission time of each MSDU is 50 TU (see para.46 in Ohtani), maximum burst length required for achieving a desired packet loss rate (see para.71 in Ohtani), and if the central control station judges that the transmission of the stream data is acceptable, the central control station grants the transmission right to the transmission station (see para.5 in Ohtani). 
Thus, it would be obvious to signal the packet duration limitation and the longest duration of the packet so as for controlling RTA packets transmission while minimizing packets loss. 


Regarding claim 6, Wang in veiw of Ohtani disclose wherein:
following transmitting the indication signaling comprising the transmission opportunity duration limitation, transmitting a transmission opportunity duration 

extension signaling (granting more transmission rights when periodically carrying out transmission right allocation with respect to communication station, see para.190 in Ohtani).

	
 		Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 1, except that claim 13 is in a device claim format, and wherein Wang [in claim 13] also disclose an inherent configuration circuitry and a transmission circuitry (transceiver, see para.6 in Wang) that perform the claimed invention.


Regarding claim 15, Wang in veiw of Ohtani disclose a storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the method of signalling transmission according to claim 1 is performed (see para.124 in Wang).


Regarding claim 16, Wang in veiw of Ohtani disclose wherein a terminal comprising a memory and a processor (non-removable memory, see element 130, and processor, see element 118 in Fig.1B of Wang), wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions according to claim 1 being performed in a signaling transmission method.

   
Claims 7-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Ohtani, and further in view of Chu et al. in US Publication No. 2015/0146654 A1, hereinafter referred to as Chu.


Regarding claim 7, Wang discloses a signaling reception method (method of receiving indications on individual times at which each STA is allowed to begin transmitting UL data during a UL phase, para.43), comprising:
receiving an indication signaling, wherein the indication signaling is used to instruct a Wireless Local Area Network (WLAN) station to transmit a packet (receiving assignment on transmission opportunities {TXOPs} so as for WLAN STAT to transmit small packets, or small frames, e.g., VoIP which is RTA packet, , para.56, lines 1-3, para.50, 58), based on packet duration limitation and/or transmission opportunity duration limitation  (based on information such as time required for transmission of at least one packet, a size (in bytes) of each of packets [para.59], e.g., packet duration, and estimated time or TXOP needed to transmit each packet or total time or TXOP needed to transmit UL/ DL [para.59]), and is configured by a WLAN access point which supports an advanced setting for transmitting Real Time Application (RTA) packets (and is configured by base station to enable efficient small packets, or small frames, e.g., VoIP which is RTA packet, transmission by assigning transmission opportunities {TXOPs}, para.56, lines 1-3, para.50, 58). 
Wang does not specify transmitting a packet based on limitations of packet duration and transmission opportunity duration; which is well known in the art and commonly applied in communications field for data signaling transmission/ reception, as suggested in Ohtani’s disclosure as below.
Ohtani, from the same field of endeavor, teaches transmitting a packet based on the limitation of packet duration (granting transmission right based on maximum tolerable transmission time of each MSDU is 50 TU, with 1 TU=1024 us, [para.46] wherein MSDU can be real time stream data [para.4]) and transmission opportunity duration (granting transmission right to each transmission station in packet containing information concerning a time limit within which transmission right is granted, e.g., TXOP LIMIT, para.22). 
It is obvious to transmit the indication signaling for RTA packets transmission based on packet duration and TXOP duration limitations; thus facilitating RTA packets transmissions in an efficient manner.
Wang in view of Ohtani do not further disclose setting a duration of the packet based on the indication signaling to meet the packet duration limitation and/or transmission opportunity duration limitation; which is known in the art and commonly applied in communications field for data signaling transmission/ reception, as suggested in Chu’s disclosure as below.
Chu, from the same field of endeavor, teaches setting a duration of the packet based on the indication signaling to meet the packet duration limitation and/or transmission opportunity duration limitation (generating uplink MU-MIMO data unit having indicated data unit size to access point during TXOP, para.71-72).
Thus, it is obvious to one of ordinary skill in the art to set a duration of the packet based on the indication signaling of Wang to meet the packet duration limitation and/or transmission opportunity duration limitation – as indicated in Ohtani and Chu; thus achieving enhanced RTA packets transmissions while shortening latency.


Regarding claim 8, Wang in view of Ohtani and Chu disclose wherein receving the indication signaling comprises: 
receiving the indication signaling via a beacon frame (receiving in beacons indications for UL transmissions intervals, see para.52, lines 8-11 in Wang).


Regarding claim 9, Wang in veiw of Ohtani and Chu disclose wherein receiving the indication signaling comprises:
receiving the indication signaling via a broadcast packet (receiving broadcasted indications, see para.43 in Wang).


Regarding claim 10, Wang in veiw of Ohtani and Chu disclose wherein receiving the indication signaling comprises:
receiving the indication signaling via a unicast packet in a handshake interaction process (receiving DL data to each STAT in separate DL periods between AP and STAT1, STAT2, STAT3, see para.143, lines 10-13 in Wang).


Regarding claim 11, Wang in veiw of Ohtani and Chu disclose wherein when the indication signaling comprises the packet duration limitation (packet contains information TXOP limit [see para.22, lines 6-10 in Ohtani]. Also, Ohtani mentions maximum tolerable transmission time of each MSDU is 50 TU (see para.46 in Ohtani), maximum burst length required for achieving a desired packet loss rate (see para.71 in Ohtani), and if the central control station judges that the transmission of the stream data is acceptable, the central control station grants the transmission right to the transmission station (see para.5 in Ohtani). 
Thus, it would be obvious to signal the packet duration limitation and the longest duration of the packet so as for controlling RTA packets transmission while minimizing packets loss. 


Regarding claim 12, Wang in veiw of Ohtani and Chu disclose wherein:
following receiving the indication signaling comprising the transmission opportunity duration limitation, receiving transmitting a transmission opportunity duration extension signaling (receiving more granted transmission rights after receiving {previous} transmission right allocation, see para.190 in Ohtani).


Regarding claim 17, Wang in veiw of Ohtani and Chu disclose a storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the signaling reception method is performed according to claim 7 (see para.124 in Wang).


Regarding claim 18, Wang in veiw of Ohtani and Chu disclose wherein a terminal comprising a memory and a processor (non-removable memory, see element 130, and processor, see element 118 in Fig.1B of Wang), wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the signaling reception method according to claim 7 is performed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abraham, Altar, and Lee are all cited to show that signaling to instruct a Wireless Local Area Network (WLAN) station to transmit Real Time Application (RTA) packet based on packet duration limitation and opportunity duration limitation – would shorten latency to meet communication requirements of RTA -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	

	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465